UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K /A (Amendment No.1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT F 1934 Date of Report (Date of earliest event reported): September 24, 2008 Commission File Number: 333-137978 BUCKINGHAM EXPLORATION INC. (Exact Name of Registrant as Specified in Charter) NEVADA (state or other jurisdiction of incorporation or organization) 1978 Vine Street, Suite 502 Vancouver, British Columbia, Canada, V6K 4S1 (Address of principal executive offices) (604) 737 Issuer’s telephone number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Explanatory Note Buckingham Exploration Inc. (the “Company”) hereby amends its Current Report on Form 8-K filed on October 1, 2008 announcing an investment of $500,000 in the Company by three investors through the purchase of secured convertible debentures and of warrants to purchase shares in the Company’s common stock.This amendment is being filed to correct an error in the original Form 8-K which misstated the number of warrants sold by the Company and the number of shares exercisable by the investors pursuant to those warrants.The investors purchased 5,000,000 warrants to purchase 5,000,000 shares of the Company’s common stock, not 10,000,000 warrants to purchase 10,000,000 shares as previously reported. Item 1.01 Entry into a Material Definitive Agreement Item 3.02 Unregistered Sales of Equity Securities On September 24, 2008 the Company entered into secured convertible debenture purchase agreements with three investors whereby the investors have invested US$500,000 through the sale of secured convertible debentures (the “Debentures”) and 5,000,000 warrants for the purchase of 5,000,000 shares of the Company’s common stock at an exercise price of $0.10 per share for 2 years (the “Warrants”). The Warrants and the Debentures were exempt from registration pursuant to Regulation S to the Securities Act. The Company may at its option repay any amounts borrowed and reborrow any amounts repaid under the Debentures without penalty or premium starting on September 24, 2008 until October 24, 2008. The outstanding principal and accrued interest are payable by the Company in monthly installments of equal payments over a 24 month period beginning October 24, 2008. Interest on the Debentures accrues monthly at a rate of 10% per annum and, along with the principal, is convertible at the option of the holders at a price of $0.05 per share at any time on or after October 25, 2008 until the full amount owed under each of the Debentures is repaid. Pursuant to the investors’ option to have the
